EXHIBIT 10.2


Form of JULY 2011 EXECUTIVE COMPENSATION AGREEMENT - Ms. Gouw

THIS COMPENSATION AGREEMENT (the “Agreement”) is made and effective as of July
26, 2011, by East West Bank, a California banking corporation (the “Company”)
with respect to Julia Gouw (the “Employee”) and with reference to the following
facts:


A.  
The Company desires to be assured of the continued association and services of
the Employee in order to take advantage of her experience, knowledge and
abilities in the Company’s business.

B.  
The Company also desires to recognize her crucial current and past role in
successfully leading the Company to its current situation.



ACCORDINGLY, the Company hereby agrees as follows:
 
1.  
Long Term Performance / Retention Awards.    Executive shall receive a cash
payment on each of October 31, 2015 and on March 31, 2016 of $1,250,000 subject
to (i) the Company meeting certain performance criteria over these time periods;
and (ii) Employee is employed by the Company.

 
 
2.  
Tax Withholding.  Payments are subject to applicable tax withholding
requirements.

 
 
3.  
Termination for Cause.    The payments described herein shall become immediately
due and payable, if Employee is terminated by the Company for any reason other
than “for cause” or by the Employee with “just reason,” as such terms are
defined in that Employment Agreement dated as of June 25, 1998 between the
Company and Employee.

 
 
4.  
Severable Provisions.  The provisions of the Agreement are severable, and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provisions to the extent enforceable, shall nevertheless be
binding and enforceable.

 
 
5.  
Successors and Assigns.  All of the terms, provisions and obligations of the
Agreement shall inure to the benefit of and shall be binding upon the parties
hereto and their respective heirs, representatives, successors and assigns.

 
 
6.  
Governing Law.  The validity, construction and interpretation of the Agreement
shall be governed in all respects by the laws of the State of California
applicable to contracts made and to be performed within that State and is
subject to applicable banking and other laws and regulations applicable to the
Company and this agreement.

 
 
7.  
Additional Agreement.  The Agreement supplements any and all existing employment
agreements and arrangements with Employee.

 


IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed as
of the date and year first set forth above at the direction of its Board of
Directors.


EAST WEST BANK


By: ________________________
Name:  _____________________
Its:  ________________________





